Citation Nr: 0615879	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for pseudofolliculitis 
barbae (PFB) from February 24, 2004?

2.  Entitlement to an effective date prior to February 24, 
2004, for a grant of entitlement to service connection for 
PFB.
   

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for pseudofolliculitis barbae and assigned a 30 
percent disability evaluation effective February 24, 2004.

The issue of entitlement to an earlier effective date for 
service connection for pseudofolliculitis barbae is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

1.  Since February 24, 2004, PFB has not been manifested by 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.

2.  Since February 24, 2004, PFB has not been manifested by 
involvement of more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected; and neither 
constant nor near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past twelve month period.  




CONCLUSION OF LAW

Since February 24, 2004, the criteria for a rating in excess 
of 30 percent for PFB have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Codes 7800, 7806 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 rating 
decision fulfills the provisions of 38 U.S.C.A. § 5103(a) 
save for a failure to provide notice of the type of evidence 
necessary to establish an earlier effective date for the 
disability on appeal.  The claim was readjudicated in a 
November 2004 statement of the case.  

The Board finds that it is premature to address whether the 
failure to provide notice of the type of evidence necessary 
to establish an earlier effective date for the disability on 
appeal was prejudicial to the appellant because that question 
will be adjudicated by the RO in light of the remand 
discussed below.  Hence, any failure on VA's part in not 
fulfilling the notice requirements prior to the RO's initial 
adjudication of the claim for an increase in the veteran's 
initial evaluation for PFB is, at this time, shown to be 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  Moreover, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of 38 
U.S.C.A. § 5103A, and implementing regulations.  Therefore, 
the appellant is not prejudiced by the Board proceeding to 
the merits of the claims.  See Bernard v. Brown , 4 Vet. App. 
384, 392-94 (1993).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

At his May 2004 VA examination, the veteran reported that as 
a result of his skin condition, he shaved only four times a 
year from 1997 to the present time.  It was noted that he was 
given treatment with a variety of topical creams and 
periodically treated with doxycycline by mouth and each time 
he shaved he went through a period of very sensitive skin and 
pain and crusting until the hair regrew.  

Evaluation of the face revealed a very low beard around the 
cheek from ear to ear on to the upper portion of the neck.  
There were areas of scarring from apparent previous pustules, 
which had been healed over the years.  The exposed area of 
the problem occupied about 50 percent of the exposed area of 
the face and about one percent of the whole body.  The 
examiner noted that the lesions were not associated with 
systemic disease and were not a manifestation of a nervous 
condition.

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2005).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's pseudofolliculitis barbae is rated 30 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800, for 
disfigurement of the head, face, or neck.  Under Diagnostic 
Code 7800, a 50 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation: scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39-sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39-sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39- sq. cm.).  Under note (3) 
the adjudicator is to take into consideration unretouched 
color photographs when evaluating under these criteria.  Id.

Under Diagnostic Code 7806, a 30 percent rating is assigned 
for dermatitis or eczema with 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or if 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Analysis

In this case, the veteran's PFB involves one percent of the 
total body area, and 50 percent of the total facial area.  
PFB is not, however, manifested by visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips).  
Further, PFB is not manifested by four or five 
characteristics of disfigurement.  Moreover, while PFB is 
manifested by involvement of 50 percent of the facial area, 
the record does not show that more than 40 percent of all 
exposed bodily area are involved.  Accordingly, an increased 
evaluation is not warranted under either Diagnostic Code 7800 
or 7806.  Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

An evaluation in excess of 30 percent for pseudofolliculitis 
barbae is denied.


REMAND

In his November 2004 VA Form 1-9, Appeal to the Board of 
Veterans' Appeals, the veteran indicated that he felt that 
compensation was in order for years prior.  Notably, a 
Statement of the Case (SOC) has not been sent to the veteran 
regarding the issue of earlier effective date for service 
connection for PFB.  In Manlicon v. West, 12 Vet. App. 238 
(1999), the Court indicated that in a case in which a veteran 
expressed disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a SOC, the Board should remand 
the matter for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should issue a statement of 
the case on the issue of entitlement to 
an earlier effective date for service 
connection for pseudofolliculitis barbae 
(PFB).  The veteran and his 
representative are advised that they must 
submit a timely substantive appeal to 
perfect their right to appellate review 
by the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


